Case 17-31897         Doc 752       Filed 07/12/19       Entered 07/12/19 13:59:00            Page 1 of 5



                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                             HARTFORD DIVISION
__________________________________________
                                           :
In re                                      : Chapter 11
                                           : Jointly Administered
CLINTON NURSERIES, INC. ET AL.1            : Case No. 17-31897 (JJT) (Lead)
                                           :
                  Debtors                  :
                                           : July 12, 2019

                THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
                  LIMITED OBJECTION TO DISCLOSURE STATEMENT
                           AND RESERVATION OF RIGHTS

          The Official Committee of Unsecured Creditors of Clinton Nurseries, Inc. (the

“Committee”) respectfully files the following limited objection to the Disclosure Statement (ECF

No. 717) in support of its proposed Joint Plan of Reorganization (ECF No. 717-1, the “Plan”).

          The Committee has no objection to approval of the Disclosure Statement, subject to

minor revisions set forth below. However, the Committee reserves all of its rights to object to

the Plan at the time of confirmation, or as otherwise permitted by the Bankruptcy Code.

I.        FACTS AND BACKGROUND

          On December 18, 2017 (the “Petition Date”), Debtors filed voluntary petitions for relief

under Chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy

Code”) in the United States Bankruptcy Court for the District of Connecticut, New Haven

Division. Since the Petition Date, Debtors have continued in possession and management of their

businesses and property as debtors-in-possession pursuant to Bankruptcy Code §§ 1107(a) and




1
 The chapter 11 cases of Clinton Nurseries, Inc. (“CNI”), Case No. Case No. 17-31897, Clinton Nurseries of
Maryland, Inc. (“CNM”), Case No. 17-31898, Clinton Nurseries of Florida, Inc. (“CNF”), Case No. 17-31899, and
Triem LLC (“Triem”), Case No. 17-31900 are jointly administered under Case No. 17-31897.


{00126794.2 }                                        1
Case 17-31897         Doc 752     Filed 07/12/19     Entered 07/12/19 13:59:00      Page 2 of 5



1108. On January 4, 2018, the United States Trustee, pursuant to Bankruptcy Code § 1102,

appointed the Committee. ECF No. 50.

          CNI acts as an operating wholesale plant nursery, as well as a holding company for its

wholly owned affiliates, CNM and CNF.           Both CNM and CNF are also wholesale plant

nurseries. The additional debtor, Triem LLC, owns a single-family residence in Connecticut, and

real estate in Maryland, from which CNM operates, in part. Triem is owned and controlled by

members of the family who manage the business and are the Debtors’ shareholders. One of the

shareholding families occupies the residence. An entity owned by Debtors’ management owns

and controls the real estate in Clinton, Maryland, and Florida. Collectively, Debtors claim CNI,

CNM, and CNF employ over 200 people. Because of consolidation in the landscaping supply

and gardening industry, Debtors’ customer base has been significantly reduced and currently

consists of two major customers, accounting for more than ninety (90%) percent of their

business.

          Debtors’ primary secured lender is the Bank of the West (the “Bank”), which claims to

hold a blanket security interest in Debtors’ operating assets, including Debtors’ cash collateral,

as well as mortgages on real estate owned by Debtors.             The Bank claims it is owed

approximately $29.4 million. Claim No. 34-1.

          Status of the Case

          After an initial period of activity following the Petition Date and the beginning of the

2018 selling season, Debtors and the Bank began negotiating a plan. The Committee was

informed of this and provided its views and requirements. However, no plan was filed. At

several hearings, Debtors informed parties-in-interest and the Court that a plan would be soon

filed. The Committee generally stayed quiet during this time to afford Debtors the space they



{00126794.2 }                                    2
Case 17-31897            Doc 752        Filed 07/12/19         Entered 07/12/19 13:59:00               Page 3 of 5



needed to negotiate with the Bank, having provided Debtors and the Bank with the Committee’s

views for it to support a plan, and so as not to incur administrative expenses.

          Eventually, Debtors did file a Disclosure Statement and Plan. ECF No. 717, 717-1.

Debtors’ counsel and the Committee’s counsel have had extensive discussions concerning the

Committee’s view of the Plan, and Debtors have incorporated some, but not all of the requests

into their present Plan. The Committee expects that negotiations will continue.

II.       THE COMMITTEE’S LIMITED OBJECTIONS

          The Disclosure Statement contains insufficient information in the following way:

          1.      It does not set forth a list of executory contracts and the cure costs associated with

assumption. While the Disclosure Statement states “all executory contracts”2 will be assumed

(Disclosure Statement at 29), it is not clear what this means monetarily. The plan support

financials do not set forth cure payments. There is also no list of executory contracts, their

status, or associated cure costs. The Disclosure Statement should be amended to list executory

contracts.

          2.      The Committee is also aware of post-petition agreements that have been entered

into with various vendors and suppliers. The treatment of these contracts is not described in the

Disclosure Statement. The Disclosure Statement should be amended to explain their treatment.




2
  The Debtors, however, do leave open the door for rejection of some or even all executory contracts. Debtors
indicate that rejected executory contracts and unexpired leases will be listed on a separate schedule filed with the
Court. Disclosure Statement at 29. To date no such schedule has been filed with the Court. Debtors also indicate
that executory contracts and unexpired leases that were previously rejected by Final Order or that are the subject of a
motion to reject pending on the Confirmation Date will not be assumed under the Plan. Id. Debtors further indicate
that executory contracts and unexpired leases that are subject to a motion to reject where the requested effective date
of the rejection is after the Effective Date are also not rejected under the Plan. Id. To date, the Court has entered no
order rejecting an executory contract or unexpired lease and there are no pending rejection motions. It is thus unclear
whether and which executory contracts or unexpired leases will be rejected or assumed.

{00126794.2 }                                              3
Case 17-31897         Doc 752      Filed 07/12/19       Entered 07/12/19 13:59:00      Page 4 of 5



          3.     The plan support financials annexed to the Disclosure Statement should be

updated to reflect the most recent financial information available to ensure the viability of the

Plan.

          4.     The Disclosure Statement should clarify that the creditors’ trust will receive a

$350,000 payment from Richards Farms on the Effective Date, in addition to the consideration

set forth in class 6. Disclosure Statement at 22.

          5.     The Disclosure Statement states that intercompany claims are impaired.

However, there is no explanation of how they are impaired or how they are to be paid. A further

explanation should be included. Id. at 23.

III.      RESERVATION OF RIGHTS

          The Committee reserves all of its rights to object to the Plan at the time of confirmation

for any reason permissible under the Bankruptcy Code.

IV.       CONCLUSION

          For the above stated reasons the Court should approve the Disclosure Statement only

after Debtors make the above modifications thereto.

                                               OFFICIAL COMMITTEE OF
                                               UNSECURED CREDITORS

                                               By:       /s/ Jeffrey M. Sklarz
                                                         Jeffrey M. Sklarz (ct20938)
                                                         Green & Sklarz LLC
                                                         700 State Street, Suite 100
                                                         New Haven, CT 06511
                                                         (203) 285-8545
                                                         Fax: (203) 823-4546
                                                         jsklarz@gs-lawfirm.com




{00126794.2 }                                       4
Case 17-31897         Doc 752     Filed 07/12/19      Entered 07/12/19 13:59:00         Page 5 of 5




                                 CERTIFICATE OF SERVICE

          I hereby certify that on the date set forth below a copy of the foregoing was served by

CM/ECF and/or mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by email to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the Court’s CM/ECF System.


Date: July 12, 2019                                    /s/ Jeffrey M. Sklarz




{00126794.2 }                                     5
